2022 IL App (1st) 211530-U

                                                                          THIRD DIVISION
                                                                          March 2, 2022

                                        No. 1-21-1530

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

SHAHID MASOOD, M.D.,                            )     Appeal from the
                                                )     Circuit Court
                                                )     of Cook County
      Plaintiff-Appellant,                      )
                                                )
v.                                              )
                                                )     No. 21 CH 05718
DIVISION OF PROFESSIONAL REGULATION of the )
ILLINOIS DEPARTMENT OF FINANCIAL AND            )
PROFESSIONAL REGULATION, and CECILIA            )
ABUNDIS, in her official capacity as ACTING     )
DIRECTOR of the DIVISION OF PROFESSIONAL        )
REGULATION,                                     )     Honorable
                                                )     David B. Atkins,
      Defendants-Appellees.                     )     Judge Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court.
       Presiding Justice Gordon and Justice Ellis concurred in the judgment.

                                           ORDER

¶1     Held: Denial of physician appellant’s motion to stay the suspension of his medical
             licenses affirmed where appellant failed to provide a sufficient record to support
             his claim that the circuit court abused its discretion.

¶2     This is an interlocutory appeal from a circuit court order denying Plaintiff-Appellant Dr.

Shahid Masood’s motion to stay the suspension of his medical licenses pending administrative
No. 1-21-1530


review. The Director of the Division of Professional Regulation of the Illinois Department of

Financial and Professional Regulation (“Department”) indefinitely suspended Masood’s medical

licenses for a minimum period of two years, finding that Masood excessively overprescribed

controlled substances over extended periods of time to two patients with underlying substance

abuse issues. The circuit court denied Masood’s motion to stay that suspension, finding that a stay

was not supported by public policy, and that Masood failed to establish a reasonable likelihood of

success on the merits on administrative review. Masood appeals, arguing that the circuit court

abused its discretion in denying his request for a stay.

¶3     The record shows that Masood is a physician holding a Physician and Surgeon License and

a Controlled Substance License, both issued by the Department, an administrative agency tasked

with licensing and regulating professions and trades, including physicians in Illinois. See 20 ILCS

2105/2105-1, et seq. (2020); 225 ILCS 60/1, et seq. (2020).

¶4     The Department filed an administrative complaint against Masood on August 18, 2017,

and an amended administrative complaint thereafter, on March 4, 2019. Although copies of the

complaint and amended complaint do not appear in the common law record filed on appeal, other

filings in the record indicate that the amended complaint alleged four counts. Specifically, (1) that

Masood prescribed very large amounts of several controlled substances—totaling more than

750,000 tablets over a two-year period—to multiple patients at his practice, including out of state

patients; (2) that Masood engaged in improper care of patient S.J.; (3) that Masood improperly

treated S.W., a registered nurse employed by Masood with a history of substance abuse, by

prescribing her excessive quantities of controlled substances and failing to monitor her drug use;

and (4) that Masood improperly treated patient M.S. by failing to evaluate him for warning signs

of addiction and continuing to prescribe him excessive quantities of controlled substances.



                                                  2
No. 1-21-1530


¶5        The matter proceeded to a hearing over the course of several days before an administrative

law judge (ALJ). At that hearing, the ALJ heard testimony from 10 witnesses and 17 exhibits were

entered into evidence. Neither a transcript of the hearing, nor the exhibits, appear in the record on

appeal.

¶6        Following the hearing, the ALJ issued an 89-page “Report and Recommendation,” in

which the ALJ extensively described the hearing and the evidence presented. The ALJ noted that

during the hearing, the Department withdrew the second count against Masood regarding patient

S.J., and that the Department was given leave to supplement its complaint with another count

alleging that Masood failed to comply with the Department’s subpoena.

¶7        The ALJ found that the Department proved counts three and four, regarding his treatment

of patients S.W. and M.S., by clear and convincing evidence. These charges alleged that Masood

violated his duty of care and various provisions of the Medical Practice Act, 225 ILCS 60/1, et

seq. (2020), as well as the Illinois Controlled Substances Act, 720 ILCS 570/100, et seq. (2020),

when treating these two patients over extended periods of time. The ALJ found that by prescribing

excessive quantities of controlled substances to these two patients, Masood breached the accepted

standard of care, engaged in dishonorable and unethical conduct, and prescribed medication for

uses other than those medically accepted. The ALJ noted that in 2018, the United States Drug

Enforcement Administration (DEA) investigated Masood regarding his narcotic prescription

practices, and the investigation ultimately resulted in him entering into a Memorandum of

Agreement with the DEA that, among other things, restricted him from prescribing, administering,

or dispensing Schedule II controlled substances for three years.

¶8        The ALJ found that Masood prescribed excessive amounts of controlled substances when

treating S.W., a registered nurse with a history of substance abuse who worked at Masood’s



                                                  3
No. 1-21-1530


practice. At the time Masood treated her, she was on probation with the Department as a result of

her substance abuse. While the ALJ noted Masood’s testimony that he was unaware of S.W.’s

probation, the ALJ found Masood’s testimony incredible. Over the course of nearly eight months,

Masood repeatedly prescribed S.W. large quantities of Xanax (a Schedule IV benzodiazepine),

OxyContin (a Schedule II opioid), Soma (a Schedule IV muscle relaxant), and Adderall (a

Schedule II stimulant), totaling more than 400 tablets in any given month. The ALJ explained that

the combination of a benzodiazepine, an opioid, and a muscle relaxer is known colloquially as

“trinity,” and is “used as an intoxicant” and “metabolized into a sedative barbiturate.”

¶9     The ALJ then explained the testimony of the Department’s expert, Dr. Asokumar

Buvanendran, who had reviewed the medical records of S.W. Dr. Buvanendran testified that the

records indicated S.W. complained of “minimal” and “non-specific” pain, and that the dosages

prescribed were not consistent with the pain reflected in S.W.’s records. Dr. Buvanendran testified

that Masood repeatedly prescribed a “very high dosage” that was “not clinically justified” for

S.W.’s complaints. The ALJ further noted that on several occasions, the medical records reflected

no discomfort or other pain, which the ALJ found strongly supported a conclusion that the

medications administered were excessive.

¶ 10   The ALJ concluded that Masood was not prescribing medication for a medically accepted

therapeutic purpose but rather with the intent to provide S.W. with sufficient controlled substances

to maintain her “physical or psychological addiction to, habitual or customary use of, or

dependence on” those controlled substances. The ALJ further found that the controlled substances

were prescribed to S.W., “without *** necessary care or monitoring,” noting Dr. Buvanendran’s

testimony that Masood deviated from his standard of care by not starting S.W. on the lowest

quantity of opioids required, not consulting a pain management specialist, and not performing a



                                                 4
No. 1-21-1530


risk assessment before increasing the dosage—all particularly harmful given S.W.’s history of

substance abuse.

¶ 11   Turning to the count alleging improper care of patient M.S., the ALJ found that Masood

inappropriately prescribed controlled substances and breached his physician’s responsibility in

treating M.S., over the course of a decade. The ALJ noted that Masood began treating M.S., who

resided in Toledo, Ohio, in 2009, and M.S. increased his treatment to monthly visits starting in

2012. Masood prescribed M.S. Xanax, OxyContin, and Percocet (a Schedule II opioid) each

month. Between May 2016 and January 2018 alone, Masood authorized 1,890 tablets of Xanax,

1,260 tablets of OxyContin, 3,150 tablets of Percocet, and 150 tablets of Oxycodone. Masood also

refilled prescriptions when M.S. claimed that his medications had been lost, stolen or destroyed

on several occasions.

¶ 12   The ALJ then reviewed records of clinical notes, which indicated that in March 2017,

M.S.’s daughter called Masood’s practice and reported that she found her father unresponsive with

“a packet of white powder.” She further informed Masood that M.S. was involved in illegal drug

activity, including selling his prescription drugs, and that he had multiple arrests for drug

possession. She told Masood that M.S. “was a different person,” that he had “no interest in

anything anymore,” and that M.S.’s house burned down while he was under the influence. She

also informed Masood that M.S. took “the medications prescribed randomly. He takes many at one

time and then none.” In response, Masood wrote a letter to M.S., notifying him that he would no

longer treat him.

¶ 13   Despite that letter, Masood continued to see M.S. for visits and continued to prescribe him

controlled substances. At this time, Masood was prescribing him 150 tablets of Percocet, 60 tablets

of OxyContin, and 90 tablets of Xanax on a monthly basis.



                                                5
No. 1-21-1530


¶ 14   In December 2017, M.S.’s son contacted Masood and informed him that M.S. had

overdosed and was in a behavioral drug treatment center. A few weeks later, M.S.’s daughter once

again reached out to the practice, this time by e-mail, writing “with the intent to document” her

continued attempts to inform Masood that M.S. was selling and abusing his prescription

medications, and her belief that M.S. was “being overprescribed.” In January 2018, Masood sent

a letter to M.S. that his practice would no longer provide him services.

¶ 15   The ALJ agreed with Dr. Buvanendran’s assessment that Masood missed many “red flags”

regarding M.S., including that he traveled “hundreds of miles” from Ohio to see Masood, M.S.’s

repeated “losses” of medication, and warnings from M.S.’s family. The ALJ found Masood’s

testimony that he believed M.S.’s excuses about his prescriptions being stolen, was not credible.

Instead, the ALJ found that M.S. was clearly seeking drugs from Masood, and that Masood was

aware of “M.S.’s drug seeking” yet continued to supply him with controlled substances.

¶ 16   The ALJ concluded, however, that the Department had not proven the first count, based on

the DEA’s reports that Masood prescribed a very large total sum of controlled substances over a

two-year period, because Masood’s patient monitoring program data had not been introduced into

evidence. The ALJ also found that the Department had not proven its allegation regarding

Masood’s lack of compliance with the Department’s subpoena.

¶ 17   Based on the two proven counts against Masood, the ALJ recommended that Masood’s

licenses be suspended indefinitely for at least two years. The ALJ noted that Masood’s offenses

were very serious and dangerous to his patients. In addition to harming those individuals, the ALJ

noted that the improper prescribing of opioids harms the general public. Masood’s actions reduce

the public’s trust in physicians, and contribute to the normalization of improperly using controlled

substances. The ALJ found that Masood’s lack of contrition for his actions was an aggravating



                                                 6
No. 1-21-1530


factor in the recommended sentence, and Masood “demonstrated no appreciation for the profound

risks he took with his patients’ lives and health.” In mitigation, the ALJ noted that Masood stated

that he was not currently practicing pain management, and he did not intend to do so in the future.

¶ 18   The ALJ concluded that

                “it [wa]s in the interest of [Masood] and the general public that [Masood]

                understands that ignoring warnings of a patient’s misuse of controlled substances

                and inappropriately prescribing controlled substances is a very serious matter that

                risks harming the public and the practice of medicine. Furthermore, the [ALJ]

                concludes that it is in the interest of [Masood] and the general public that [Masood]

                understands that prescribing controlled substances for reasons other than medically

                accepted therapeutic purposes so that [Masood]’s patients may misuse controlled

                substances is a profoundly serious matter that risks harming the public and the

                practice of medicine. To make certain that [Masood] understands the severity of his

                conduct and its potentially harmful results, and to provide [Masood] with time to

                consider the matter, the [ALJ] recommends that [Masood]’s physician license be

                suspended indefinitely for a minimum of two years, and that [Masood]’s controlled

                substance license also be suspended indefinitely for a minimum of two years.”

¶ 19   Thereafter, the Medical Disciplinary Board (“Board”) reviewed the record, and adopted

the ALJ’s findings of fact, conclusions of law, and recommended discipline. The Acting Director

of the Division of Professional Regulation then entered an order on November 9, 2021, finding the

recommended discipline appropriate. The Director emphasized that Masood’s

                “violations are serious in nature. Both patients’ histories contained serious red flags

                that went unnoticed or ignored. In the instant matter, both of these patients were



                                                  7
No. 1-21-1530


                encouraged by [Masood]’s actions or inaction to keep pursuing controlled

                substances from him. *** On a larger level, [Masood’s] approach to prescribing

                controlled substances ha[s] the potential to harm other patients under [his] care and

                contribute[s] to the opioid epidemic.”

The Director further recognized that this was not an isolated incident, but rather an approach to

two patients that was “almost mechanical in frequency and amount and occurred over a number of

years.” The Director noted that Masood showed no contrition for his offenses, and found that his

“conduct is not reflective of a medical professional who warrants the public trust.” Accordingly,

the Director ordered both Masood’s Physician and Surgeon License and Controlled Substance

License “indefinitely suspended for a minimum period of two (2) years.”

¶ 20   The next day, on November 10, 2021, Masood filed a complaint for administrative review

in the circuit court. Among other things, Masood alleged that the ALJ’s findings of fact “presented

an incomplete record of the evidence and testimony presented at the hearing,” that the ALJ

improperly allowed certain testimony, “impermissibly limited cross-examination,” and improperly

admitted certain exhibits. Masood also alleged that the ALJ improperly weighed evidence

regarding his care for patients S.W. and M.S., and that the discipline imposed was overly harsh.

¶ 21   Two days later, on November 12, 2021, Masood sought an emergency stay of enforcement

of the administrative agency’s decision pending administrative review. Masood argued that the

suspension of his license would cause “dire consequences” because his license was the “sole means

by which” Masood supported himself and his family, and because his patients would be “left

without a physician to address their medical needs.”

¶ 22   The Department filed a brief in opposition to plaintiff’s emergency motion to stay, arguing

that Masood could not meet the stringent requirements to receive a stay under Section 3-111(a)(1)



                                                  8
No. 1-21-1530


of the Administrative Review Law (735 ILCS 5/3-111(a)(1) (West 2020)), and that he failed to

demonstrate any of the factors necessary to receive a stay. Specifically, as to Masood’s “likelihood

of success on the merits,” the Department noted that most of plaintiff’s grievances essentially

alleged that the ALJ made “evidentiary or credibility errors” but that Masood could not

demonstrate an abuse of discretion.

¶ 23   After a hearing, a transcript of which does not appear in the record on appeal, the circuit

court entered a written order on November 19, 2021, denying Masood’s motion for an emergency

stay, and finding that Masood had “not sufficiently shown a basis for a stay under the

circumstances.” The court observed that Masood’s alleged conduct was “egregious” and “involved

direct patient care,” further noting that “[p]ursuant to the Act, the legislature suggest[ed]” that

staying sanctions in such a case would be against public policy. The court also found that Masood

failed to raise “a fair question of a likelihood of success on the merits.”

¶ 24   On November 29, 2021, Masood filed a notice of interlocutory appeal from the denial of

his emergency motion to stay pursuant to Illinois Supreme Court Rule 307 (eff. Nov. 1, 2017).

Two days later, Masood filed an emergency motion in this court, seeking an immediate stay

pending the interlocutory appeal. The Department opposed the motion, and this court denied it.

¶ 25   In this appeal, Masood contends that the circuit court abused its discretion in denying his

motion to stay.

¶ 26   Under section 3–111(a)(1) of the Administrative Review Law, the circuit court may stay

the decision of an administrative agency, “upon notice to the agency and good cause shown[.] * *

* ‘Good cause’ requires the applicant to show (i) that an immediate stay is required in order to

preserve the status quo without endangering the public, (ii) that it is not contrary to public policy,

and (iii) that there exists a reasonable likelihood of success on the merits.” 735 ILCS 5/3–111(a)(1)



                                                  9
No. 1-21-1530


(West 2014). The moving party bears the burden of substantiating each factor (Kenny v. Kenny

Industries Inc., 406 Ill. App 3d 56, 65 (2010)), and the failure to meet even one factor is fatal to

the movant’s claim (Metz v. Department of Professional Regulation, 332 Ill. App. 3d 1033, 1037

(2002)).

¶ 27   Our standard of review of the circuit court’s grant or denial of a stay is “highly deferential”

and that decision will be reversed only upon a finding of an abuse of discretion. Health Alliance

Medical Plans, Inc. v. Department of Healthcare & Family Services, 2011 IL App (4th) 110495,

¶ 29. An abuse of discretion occurs only where the trial court’s ruling is arbitrary, fanciful,

unreasonable, or where no reasonable person would take the view adopted by the trial court. Parikh

v. Division of Professional Regulation of Department of Financial & Professional Regulation,

2012 IL App (1st) 121226, ¶ 24. Under the abuse of discretion standard, the reviewing court’s role

is not to substitute its judgment for that of the trial court, or even to determine whether the trial

court acted wisely. Midas International Corp. v. Mesa, S.p.A., 2013 IL App (1st) 122048, ¶ 22.

                “In determining whether the circuit court abused its discretion, this court should not

                decide whether it agrees with the circuit court’s decision, but rather, should

                determine whether the circuit court acted arbitrarily without the employment of

                conscientious judgment or * * * exceeded the bounds of reason and ignored

                recognized principles of law so that substantial prejudice resulted. [Citation.]”

                (Internal quotation marks omitted.) Id.

¶ 28   As an initial matter, we must comment on the state of the record on appeal. Masood has

filed only the common law record, which notably does not include the Department’s complaint or

amended complaint against him, or the exhibits that were submitted to the ALJ. The record does

not contain a report of proceedings or any transcripts, including from the days-long hearing before



                                                 10
No. 1-21-1530


the ALJ, or the circuit court’s hearing on Masood’s November 12, 2021, emergency motion to

stay, which is the subject of this appeal.

¶ 29   As we review the circuit court’s decision to deny Masood’s motion for an abuse of

discretion, the question becomes whether the absence of a transcript or suitable substitute impacts

our review. “[A]n appellant has the burden to present a sufficiently complete record of the

proceedings at trial to support a claim of error, and in the absence of such a record on appeal, it

will be presumed that the order entered by the trial court was in conformity with law and had a

sufficient factual basis.” Foutch v. O'Bryant, 99 Ill. 2d 389, 391–92 (1984). “Any doubts which

may arise from the incompleteness of the record will be resolved against the appellant.” Id. at 392.

This presumption applies “especially” where, like here, the standard of review is the abuse-of-

discretion standard. See Gakuba v. Kurtz, 2015 IL App (2d) 140252, ¶ 22.

¶ 30   As stated, Masood failed to include a report of proceedings from the hearing on his motion

to stay or an acceptable substitute. See Ill. S. Ct. R. 323 (eff. July 1, 2017). In order to determine

whether the circuit court abused its discretion in denying his motion, a reviewing court must have

a record to review, and without the transcript, we cannot review the circuit court’s discretionary

ruling. Without knowing what facts or legal arguments the parties made to the circuit court, or

what findings were made by the trial court, we must presume that the circuit court had a legitimate

basis for denying the motion. See Gakuba, 2015 IL App (2d) 140252, ¶ 22. Without an adequate

record, we presume that the trial court’s order had a sufficient factual basis and conformed with

the law. Foutch, 99 Ill. 2d at 391-92 (where appellant did not provide a transcript or bystander’s

report of the hearing on a motion to vacate, the reviewing court had no basis for holding that the

trial court had committed an error in denying the motion); see also In re Marriage of Hofstetter,

102 Ill. App. 3d 392, 396 (1981) (“[i]t is not the obligation of the appellate court to search the



                                                 11
No. 1-21-1530


record for evidence supporting reversal of the circuit court. *** When portions of the record are

lacking, it will be presumed that the trial court acted properly in entry of the challenged order and

that the order is supported by the part of the record not before the reviewing court”).

¶ 31   The insufficiency of the record also presents a particular problem in this case. Although

the subject of this appeal is the circuit court’s denial of Masood’s motion to stay, not the underlying

administrative challenge, Masood was required to show a reasonable likelihood of success on the

merits of his underlying challenge to obtain his desired relief. This court, however, is hindered in

assessing the underlying merits of Masood’s claims, where he has not provided this court with a

sufficient record to support his claims of error. As stated above, the record does not include the

Department’s complaint or amended complaint against him, a transcript of the multi-day hearing,

or the exhibits that were submitted to the ALJ.

¶ 32   Most of Masood’s underlying challenges concern various issues that are committed to the

Department’s discretion. Among other things, Masood contends that the ALJ improperly limited

cross-examination of the Department’s expert witness, that the ALJ erred in allowing the

Department to amend the complaint to add Count V, and in denying one of his requests to issue a

subpoena. Masood also contends that the Department did not meet its burden of proof, that the

Department should have weighed the evidence differently, and that the finding that his testimony

was incredible was “not supported by the record.”

¶ 33   “It is for the Director, as the trier of fact, to evaluate all evidence, judge the credibility of

witnesses, resolve any conflicts in the evidence, and draw reasonable inferences and conclusions

from the facts.” Anderson v. Department of Professional Regulation, 348 Ill. App. 3d 554, 561

(2004). “The Director may accept or reject as much or as little of a witness’s testimony as he

pleases.” Morgan v. Department of Financial & Professional Regulation, 388 Ill. App. 3d 633,



                                                  12
No. 1-21-1530


658 (2009). It is not the function of this court to “ ‘reevaluate witness credibility or resolve

conflicting evidence,’ but rather to determine only ‘whether the findings of fact are supported by

the manifest weight of the evidence.’ ” Id. (quoting Ulysse v. Lumpkin, 335 Ill. App. 3d 886, 893

(2002)).

¶ 34   Even if there could be any possible merit to Masood’s challenges, this court cannot review

them without an adequate record of what was before the ALJ. This court cannot entertain Masood’s

challenges to the underlying hearing before the ALJ without a record to substantiate his claims of

error. While it is not this court’s prerogative to reevaluate witness credibility or resolve conflicting

evidence (Morgan v. Department of Financial & Professional Regulation, 374 Ill. App. 3d 275,

288 (2007)), it is even more clear that we are unable to do so here, without a record from the

underlying administrative proceedings.

¶ 35    In an apparent attempt to remedy certain deficiencies in the record, Masood has attached a

two-and-a-half page double spaced affidavit from his attorney to the appendix filed with his

appellate brief. In that affidavit, counsel articulates certain decisions made by the ALJ, and

counsel’s understanding of the ALJ’s reasoning. Counsel specifically makes certain allegations

regarding the ALJ denying counsel’s request to issue a subpoena, and “preventing” counsel from

an intended line of cross-examination. His affidavit, however, is not a part of the record on appeal,

and it cannot be considered by this court. See In re Marriage of Kuyk, 2015 IL App (2d) 140733,

¶ 21 (attachments to briefs not otherwise of record are not properly before this court). Moreover,

counsel’s affidavit is not a bystander’s report as permitted by Supreme Court Rule 323(c) (eff. July

1, 2017).

¶ 36    The purpose of a bystander’s report is to serve as a substitute for a verbatim transcript of

court proceedings. See Ill. S. Ct. R. 323(c) (eff. July 1, 2017). Counsel’s two-and-a-half page



                                                  13
No. 1-21-1530


double spaced affidavit is clearly inadequate to serve as a substitute for the verbatim transcript of

a several-day hearing. Additionally, a bystander’s report must comply with Supreme Court Rule

323(c) (City of Pekin v. Mann, 44 Ill. App. 3d 1, 2 (1976)), which provides that, upon notice, an

appellant may “present [a] proposed report or reports and any proposed amendments to the trial

court for settlement and approval,” and the trial court, “holding hearings if necessary, shall

promptly settle, certify, and order filed an accurate report of proceedings.” Ill S. Ct. R. 323(c) (eff.

July 1, 2017). There is no indication here that the Department received notice of counsel’s

affidavit, or that Masood sought or obtained certification from the trial court. “In the absence of

some designation on the document that the judge certified the facts recited therein to be accurate,

the document may not be considered a bystander’s report.” People v. Gerwick, 235 Ill. App. 3d

691, 693 (1992); see also Landau & Associates, P.C. v. Kennedy, 262 Ill. App. 3d 89, 91 (1994)

(“An attorney’s affidavit cannot be used to supplement the record in lieu of a transcript or a

bystander’s report.”).

                “To permit an appellant to proceed in an appeal upon a bystander’s report based

                solely upon his interpretation of the evidence and memory as to what happened

                during the trial, without acknowledgement by the appellee, and with complete

                disregard of the trial judge’s duty to settle and certify the report serves to thwart the

                purpose and intent of Supreme Court Rule 323(c).”

Mann, 44 Ill. App. 3d at 2.

¶ 37   Finally, we note that Masood argues that “at least part of the issues involved” in this case

are subject to de novo review because they present questions of “statutory review and application.”

Although Masood does not specifically identify which issues are subject to de novo review, he

appears to be referring to his argument that the circuit court erred in deciding that public policy



                                                   14
No. 1-21-1530


did not support granting the stay. In so arguing, Masood focuses on a single statement in the circuit

court’s order—that “the legislature suggests violations including direct patient care should as a

matter of public policy not result in penalties being stayed pending final court resolution on the

merits.” Relying on this statement, Masood contends that the circuit court “f[ound] that it did not

have the legal ability to grant a stay,” and that the court’s incorrect interpretation “renders the

statutory provision allowing stays under the Administrative Review Act *** meaningless and

superfluous.” The Department responds that the order does not indicate that the circuit court

believed it was per se required to find that public policy did not support a stay, and, instead, that

the circuit court properly exercised its discretion specifically noting his egregious conduct.

¶ 38      Initially, we disagree with Masood’s reading of the order. We do not believe that the court’s

order can be read to indicate that it was required to deny the stay, particularly where the court went

on to comment on the egregiousness of Masood’s conduct, as well as his failure to show a

likelihood of success on the merits. Nonetheless, even assuming that the circuit court utilized an

incorrect legal standard in finding that a stay was against public policy, it would not absolve

Masood of his burden to establish the first and third elements, namely that the stay would preserve

the status quo without endangering the public, and that Masood had a reasonable likelihood of

success on the merits. See Metz, 332 Ill. App. 3d at 1037 (2002) (“In order to establish ‘good

cause,’ all of the elements recited in the statute must be met.”). As we have previously found that

Masood failed to provide a sufficient record from which we could conclude that the circuit court

abused its discretion, we need not further address this claim.

¶ 39      For the foregoing reasons, we affirm the judgment of the circuit court of Cook County,

denying Masood’s motion to stay the suspension of his medical licenses pending administrative

review.



                                                   15
No. 1-21-1530


¶ 40   Affirmed.




                   16